DETAILED ACTION
This office action is responsive to the reply filed 4/15/2022.  Claims 1, 4, 7-8, 10, 13, 15-16, 20, 23, 26-27, 29, 38-41, 43, and 47 remain pending and under prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No elements have been interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-8, 10, 13, 15-16, 20, 23, 26-27, 29, 38-41, 43, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to Claims 1, 40, 43, and 47, applicant’s disclosure does not provide adequate support for the occurrence of the micropulse near diastolic blood pressure and thus the manner of determining blood pressure outlined in step ii of Claims 1 and 40.
Per the disclosure, this micropulse has been defined as the surge of blood that rushes in a previously occluded artery (publication, 0021), and thus merits the measurement recited in step (i) in Claims 1 and 40.  However, as the specification does not provide any other physiological explanation for said micro pulse, it is unclear how “a surge of blood” can be physiologically present when the steps (ii) are performed, namely, by determining diastolic blood pressure first (before determining systolic pressure), which requires the cuff pressure to be just above diastolic.  When the cuff pressure is just above diastolic, a skilled artisan would not expect a “surge of blood” (and thus the micro pulse) since the vessel is at least open/not fully occluded by the cuff (as evidenced by the steps in ii – the cuff pressure is increased after determining the diastolic blood pressure, which indicates the cuff, and thus, the artery, is most open and not occluded at this point of determining diastolic pressure).  As it is unclear how the micro pulse is manifested, this concept is thus not supported by the specification as it is unclear how the steps (ii) as performed would result in determining the micropulse as a physiological phenomenon, and thus determining of the blood pressure in the manner described in step ii.
Claims 4, 7-8, 10, 13, 15-16, 20, 23, 26-27, 29, 38-39, 41 are rejected by virtue of dependency on Claims 1 and 40.

Claims 1, 4, 7-8, 10, 13, 15-16, 20, 23, 26-27, 29, 38-41, 43, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claims 1, 40, 43, and 47, the disclosure does not adequately enable a skilled artisan to make the invention because the specification does not provide any working examples or any direction from the inventor into how the computer analyzes the pressure and variances from the pressure sensor to identify the micro pulses, which constitute the crux of the invention, particularly for the steps outlined in step ii.
Per the disclosure, this micropulse has been defined as the surge of blood that rushes in a previously occluded artery (publication, 0021), and thus merits the measurement recited in step (i) in Claims 1 and 40.  However, as the specification does not provide any other physiological explanation for said micro pulse, it is unclear how “a surge of blood” can be physiologically present when the steps (ii) are performed, namely, by determining diastolic blood pressure first (before determining systolic pressure), which requires the cuff pressure to be just above diastolic.  When the cuff pressure is just above diastolic, a skilled artisan would not expect a “surge of blood” (and thus the micro pulse) since the vessel is at least open/not fully occluded by the cuff (as evidenced by the steps in ii – the cuff pressure is increased after determining the diastolic blood pressure, which indicates the cuff, and thus, the artery, is most open and not occluded at this point of determining diastolic pressure).  
The nature of the invention – determination of the micropulse, which in an interview with applicant dated 11/10/2021, applicant has stated that the micro pulse is a physiological phenomenon not previously measured or known but yet is somehow connected to the opening and closing of the artery – being seemingly novel, the lack of working examples in the specification and explanation provide by the inventor, and the apparent divergence from the methods known in the prior art, prevents a skilled artisan from understanding how the micro pulse can exist to use the method of step ii and thus, properly enable the skilled artisan to make and use the invention, specifically for determination of diastolic blood pressure (and subsequently, systolic blood pressure) as described in step ii of Claims 1 and 40.
Claims 4, 7-8, 10, 13, 15-16, 20, 23, 26-27, 29, 38-39, 41 are rejected by virtue of dependency on Claims 1 and 40.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-8, 10, 13, 15-16, 20, 23, 26-27, 29, 38-41, 43, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claims 1, 40, 43, and 47, the recitation of “the micropulse” is indefinite because it is unclear what physiological phenomenon causes this signal, specifically how it relates to step (ii), although defined in the claims as having a certain amplitude superimposed on a rising pressure component of an oscillometric waveform.  In an interview with applicant dated 11/10/2021, applicant has stated that the micro pulse is a physiological phenomenon not previously measured or known but yet is somehow connected to the opening and closing of the artery.  Applicant has stated during the interview that the micro pulse is an occlusion of the blood vessel.
Per the disclosure, this micropulse has been defined as the surge of blood that rushes in a previously occluded artery (publication, 0021), and thus merits the measurement recited in step (i) in Claims 1 and 40.  However, as the specification does not provide any other physiological explanation for said micro pulse, it is unclear how “a surge of blood” can be physiologically present when the steps (ii) are performed, namely, by determining diastolic blood pressure first (before determining systolic pressure), which requires the cuff pressure to be just above diastolic.  When the cuff pressure is just above diastolic, a skilled artisan would not expect a “surge of blood” (and thus the micro pulse) since the vessel is at least open/not fully occluded by the cuff (as evidenced by the steps in ii – the cuff pressure is increased after determining the diastolic blood pressure, which indicates the cuff, and thus, the artery, is most open and not occluded at this point of determining diastolic pressure).  As it is unclear how the micro pulse is manifested, the claims are indefinite because it is unclear how the steps (ii) as performed would result in determining the micropulse as a physiological phenomenon, and thus the blood pressure in the manner described in step ii.
Claims 4, 7-8, 10, 13, 15-16, 20, 23, 26-27, 29, 38-39, 41 are rejected by virtue of dependency on Claims 1 and 40.
Response to Amendment
The declaration under 37 CFR 1.132 filed 4/15/2022 is insufficient to overcome the rejection of claims above as set forth in the last Office action because the declaration, while successfully clarifying what and how the micropulse generally exists in the human body, does not provide clarity on the claim language recited, particularly, regarding step (ii) of Claims 1 and 40.  This is further discussed in the Remarks below.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  In light of the declaration from one of the inventors, it is better understood what is meant by the micropulses and how they generally exist in the body, so thank you for that.  However, the declaration and remarks do not overcome the previous 112 rejections for the following reasons.
Regarding 112(a) written description rejection, while it is now understood that the micropulse is associated with opening and closing of the artery when the cuff pressure is between systolic and diastolic blood pressure, the specification still does not provide any support for the step outlined in step (ii), which is determining diastolic blood pressure first as the cuff pressure is when the micropulse is first detected, and thereafter the systolic blood pressure is determined when the cuff pressure is the point when the micropulse ceases.  Paragraph 0070 in the disclosure describes the step (i), however no support can be found for the step described in (ii) which recites determining diastolic pressure first.  Therefore, the rejection is maintained.
Regarding the 112(a) enablement rejection, the declaration clarifies that the micropulse is determined by an algorithm (item 5).  However, as previously noted, the specification does not provide any detail into the algorithm used to determine the seemingly novel physiological phenomenon of the micropulse from the pressure sensor measurements.  As this phenomenon is allegedly not previously measured or known in the art, without any working examples or direction from the inventor as filed, one of ordinary skill in the art would not be able to identify the micropulses and thus make the device, especially as outlined in the step (ii) of Claims 1 and 40.  Furthermore, given that the blood pressure art is replete with oscillometric pressure waveforms but yet applicant contends that the micro pulse of the instant invention is different than the state of the prior art (yet clearly a measurable physiological phenomenon that exists in the human body), without more detail, a skilled artisan is not able to differentiate said micro pulses from the other aspects of the oscillometric waveforms found in the art.  In other words, the claims and disclosure do not adequately enable a skilled artisan to determine the existence of the micropulse as claimed.  The disclosure only provides explanation of its existence and how it is used to determine blood pressure measurements, but not how the algorithm and thus output of the micropulse itself is determined.  Therefore, the claims are not enabling to a skilled person in the art to make the invention to identify the micro pulses, and the rejection is maintained.
Regarding the 112(b) rejection, while the declaration now provides more clarity that the micropulse is associated with the opening and closing of the artery, since the disclosure does not provide any detail into the algorithm or method of determining and identifying the micropulse itself, the claims are considered indefinite.  For example, item 5 of the Declaration states that the micropulse is detected by an algorithm that detects short high-frequency pulses above 20 Hz.  However, other than knowledge that the micropulse must exist between the cuff pressure of systolic and diastolic pressure, it is unclear what output or measurement is indicative of the micropulse itself such that a skilled artisan may identify the micropulse in the waveform.  Since this phenomenon is allegedly novel, without a concrete quantitative measure of how to determine the micropulse, a skilled artisan would not be able to differentiate the micropulse from other aspects of the oscillometric waveforms found in the art.  For example, while the claims recite that the micropulse comprises an amplitude of the order 0.05 mmHg, this does not provide adequate clarity into the existence of the micropulse other than suggesting that any waveform with an amplitude of the order 0.05 mmHg can constitute the micropulse.  The disclosure otherwise defines the micropulse as existing only between the cuff pressure of systolic and diastolic, which is circular given that the micropulse is used to determine the blood pressure measurements.  Therefore, the rejection is maintained.
It is further noted that while there is no art rejection at this time, given the evidence provided by the declaration filed 4/15/2022, and the 112 rejections above, it is unclear why the prior art would not be able to detect the micropulse as claimed (and especially given the lack of any specificity into how the micropulse must be specifically determined).  In other words, it is unclear that the prior art does not provide means to indirectly or accidentally determine said micropulse.  
It is noted that previously cited Harada et al (US Pat No. 5759157) would again appear to anticipate apparatus Claim 1 since the reference provides the pressure sensor with the required frequency range, as well as the cuff and computer for blood pressure analysis.  While the reference does not expressly disclose determining a micropulse, given that the it is unclear what constitutes the micropulse, a skilled artisan could reasonably use the hardware and software of Harada et al to determine an amplitude of the order 0.05 mm HG superimposed on a rising pressure component of an oscillometric waveform, analyze pressure equal and below 2 Hz, and determine the systolic and diastolic blood pressure by measuring an existence of the micropulse using the step outlined in (i) or (ii) which includes decreasing or increasing the cuff pressure to determine when the micropulse is detected and then ceases, see Harada et al (Col.9: 40-Col.10: 5, Claim 1).
It is further noted that the micropulse appears to coincide with the existence of the Korotkoff sounds, since both exist between the cuff pressure at systolic and diastolic pressure.  Therefore, a skilled artisan would at once envision that an auscultation method and system that provided a pressure sensor with the correct frequency range would be able to necessarily determine the micropulse, given that the claims do not specify what algorithm or method must be used to specifically identify the micropulse.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


 
/DEVIN B HENSON/Primary Examiner, Art Unit 3791